Citation Nr: 1622598	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for breathing problems to include as a result of claimed in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which granted service connection for hearing loss and tinnitus, and denied service connection for posttraumatic stress disorder (PTSD) and breathing problems, claimed as secondary to asbestos exposure.  

The Veteran's Notice of Disagreement (NOD) with the denials of service connection for PTSD and breathing problems, and with the initial ratings assigned for the service-connected hearing loss (0%) and tinnitus (10%) was received at the RO in August 2009.  The issues were addressed by the RO in a December 2009 Statement of the Case (SOC).  In the Veteran's January 2010 VA Form 9, substantive appeal to the Board, he requested to appeal only the issues of service connection for breathing problems, and entitlement to higher initial ratings for the service-connected hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling.  

In May 2013, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran requested to withdraw from appellate status the issues of entitlement to an initial compensable disability rating for the service-connected hearing loss and an initial disability rating in excess of 10 percent for the service-connected tinnitus.  

In an April 2014 decision, the Board dismissed as withdrawn the issues of entitlement to an initial compensable rating for the service-connected bilateral hearing loss and entitlement to an initial disability rating in excess of 10 percent for the service-connected tinnitus.  The Board remanded the issue of service connection for breathing problems claimed as secondary to asbestos exposure for additional development of the record.  

In May 2016, the Veteran submitted claims for service connection for tendinitis, ringing, loss of hearing in the left ear and leukemia CLL.  See VA Form 21-526EZ, received in May 2016.  As service connection for tinnitus and hearing loss have already been granted, it is presumed that the Veteran is seeking increased ratings for these service-connected disabilities.  These issues have therefore been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a current respiratory or pulmonary disability related to in-service asbestos exposure.  


CONCLUSION OF LAW

Neither a respiratory disorder nor a pulmonary disorder manifested by breathing problems was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in June 2009, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for breathing problems, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and service personnel records have been obtained, and his hearing testimony has been reviewed.  

The Veteran has requested that VA conduct a compensation and pension examination on his behalf to determine whether he has a current respiratory/pulmonary disorder related to in-service asbestos exposure.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  

Here, though, the Veteran has provided no medical evidence showing that he has a current disability associated with his claimed breathing problems.  At his personnel hearing, he testified that he does not currently carry such a diagnosis because no doctor has provided one.  Thus, regardless of whether the Veteran was exposed to asbestos in service, he does not meet the threshold requirements which would trigger VA's duty to assist the Veteran by providing him with a VA examination because he has not shown that he has a current disability.  

The Veteran was notified of what information he was required to provide to substantiate his claim, which includes evidence of a current disability; however, the Veteran, to date, has provided no such evidence.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment which does not show treatment for or a diagnosis of any pulmonary or respiratory disorder.  

Regarding the Veteran's May 2013 hearing, the VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously before the Board in April 2014, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.




II.  Service Connection

The Veteran contends that he has lung disability (specifically breathing problems) due to service, to include as due to exposure to asbestos.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

According to the Veteran's hearing testimony, he claims to have been exposed to asbestos and other chemicals such as paint chippings during service aboard the USS Kitty Hawk.  Hearing Transcript, p. 3.  The Veteran contends that he has had problems at night when he would wake up with hard breathing, and problems during the day when he would have to sit down because of trouble breathing, but he testified that he had never been given a breathing test to measure lung capacity.  Hearing Transcript, p. 4.  Moreover, the Veteran testified that no medical professional has ever checked to see if he has a disability related to his breathing problems.  Hearing Transcript, p. 5.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Veteran is competent to state that he has trouble breathing, but he is not competent to provide a diagnosis of a current disability related to his lungs, as this is the type of disorder that requires medical expertise to diagnose.  

In summary, the Veteran's service treatment records are negative for complaints or findings regarding breathing problems, and the Veteran has provided no medical evidence whatsoever showing that he has a currently diagnosed respiratory or pulmonary disability for which service connection may be established.  Furthermore, a review of the VA treatment records likewise is negative for any such diagnosis.  

The Board has considered the Veteran's allegations that he has a lung disability that was caused or aggravated by service, to include as due to exposure to asbestos.  However, as noted above, the diagnosis of a lung disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of his breathing problems has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a pulmonary/lung/respiratory disability.  Consequently, there is no valid claim of service connection for such disability irrespective of whether the Veteran was exposed to asbestos or other chemical agents during service.  See Brammer , 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for breathing problems is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


